Citation Nr: 0911910	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  07-19 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. White, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1965 to February 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Paul, 
Minnesota.

In May 2008 the appellant testified at a BVA hearing before 
the undersigned Veterans Law Judge at the local RO; a 
transcript of that hearing is of record.


FINDING OF FACT

The competent medical evidence of record establishes that the 
Veteran's hypertension is causally related to his military 
service.


CONCLUSION OF LAW

Hypertension was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 4.104 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, there is no prejudice to the Veteran 
by the Board proceeding with the issue of entitlement to 
service connection for hypertension without further 
discussion or development with regard to VA's duties to 
notify and assist under the VCAA.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and hypertension, as a chronic disease, 
becomes manifest to a degree of 10 percent or more within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  If there is no evidence of a chronic 
condition during service, or during an applicable presumptive 
period, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. § 
3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

Hypertension, or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of applying the laws 
administered by VA, the term hypertension means that the 
diastolic blood pressure is predominantly 90 mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm.  38 C.F.R. § 
4.104, Diagnostic Code (DC) 7101, Note (1) (2008).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
a veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2008).

Legal Analysis

The Veteran asserts that service connection is warranted for 
hypertension.  The Board finds that the first element of a 
service connection claim, that of a current disability, has 
been met.  In this regard, the Board notes that the Veteran 
was afforded a VA examination in May 2006, at which the VA 
examiner diagnosed him with hypertension.  Blood pressure 
readings were taken three times at the VA examination, and 
were recorded as 145 systolic and 83 diastolic, 153 systolic 
and 89 diastolic, and 152 systolic and 86 diastolic.  
Although these readings do not constitute hypertension under 
DC 7101, Note (1), the Veteran was noted to be taking two 
hypertension medications at that time, and the VA examiner 
stated that continuous medication was necessary in order to 
keep the Veteran's hypertension under control.

In addition, the claims file contains private medical records 
which also diagnose the Veteran with hypertension.  An 
October 2004 private medical record diagnoses hypertension in 
"poor control" at that time.  The October 2004 private 
medical record reflects that the Veteran's blood pressure was 
recorded three times, with readings of 182 systolic and 96 
diastolic, 168 systolic and 90 diastolic, and 170 systolic 
and 95 diastolic.  Each of these readings constitutes 
hypertension under DC 7101, Note (1).  The October 2004 
private physician noted that the Veteran has a home blood 
pressure monitor, although he had not been checking it at the 
time of that visit.  The claims file also contains a November 
2004 private medical record which diagnoses the Veteran with 
hypertension, "just barely controlled" by medications.  The 
Veteran's blood pressure was recorded twice at the time of 
this visit, with readings of 142 systolic and 80 diastolic, 
and 140 systolic and 80 diastolic.

The claims file also contains a March 2006 VA medical record 
which notes both a past history and current assessment of 
hypertension.  The March 2006 VA medical record reflects that 
the Veteran's blood pressure was recorded twice at that time, 
with an initial reading of 173 systolic and 94 diastolic, and 
a reading of 150 systolic and 80 diastolic on recheck.  At 
the time, the Veteran was noted to be taking two medications 
for his hypertension.  Based on the foregoing, the Board 
finds that a current disability has been shown with regard to 
the Veteran's hypertension.

With regard to the in-service incurrence of an injury or 
disease, the Board notes that the Veteran's March 1965 report 
of medical examination upon entry into service reflected a 
normal clinical evaluation of his vascular system, with a 
blood pressure reading of 124 systolic and 84 diastolic.  The 
corresponding March 1965 report of medical history 
demonstrates that the Veteran denied having ever had high or 
low blood pressure at that time.  The Veteran's service 
treatment records also contain an April 1965 chronological 
record of medical care showing a blood pressure reading of 
126 systolic and 78 diastolic.  Upon release from active duty 
in February 1968, the Veteran was noted to have a normal 
clinical evaluation of his vascular system, however his blood 
pressure was recorded as 138 systolic and 92 diastolic.  See 
February 1968 Report of Medical Examination.

The Board notes that although the service treatment records 
do not reflect a diagnosis of hypertension, the diastolic 
blood pressure reading recorded at the Veteran's February 
1968 examination upon separation from service is considered 
elevated under DC 7101, Note (1).  In addition, the Board 
notes that the May 2006 VA examiner noted that this blood 
pressure reading was "evidence of one elevated diastolic 
reading while in the military," although no official 
diagnosis was made at that time.  Therefore, affording the 
Veteran the benefit of the doubt, the Board finds that the 
in-service incurrence of an injury or disease has been 
demonstrated in this instance.

With regard to whether a nexus exists between the Veteran's 
current disability and his military service, the Board notes 
that it is not clear from the medical evidence of record when 
the Veteran was first diagnosed with hypertension.  As stated 
above, no diagnosis is reflected in the Veteran's service 
treatment records.  The first post-service clinical evidence 
of hypertension is contained in a November 1983 private 
medical record which reflects an assessment of hypertension, 
as well as a blood pressure reading of 174 systolic and 94 
diastolic.  Upon recheck at that time, the Veteran's blood 
pressure was recorded as 156 systolic and 90 diastolic.  The 
November 1983 private medical record, however, reflects that 
the Veteran's hypertension was already being routinely 
monitored with regular blood pressure checks, although 
medication had not been prescribed, but it does not indicate 
when such diagnosis was initially made.  The November 1983 
private medical record does reflect the Veteran's statement 
that he was told his blood pressure was slightly elevated 
upon discharge from military service.  However, no definitive 
statement regarding any nexus between the Veteran's 
hypertension and his military service is given.

The Board notes that the October 2004 and November 2004 
private medical records discussed above do not indicate when 
the Veteran's hypertension began.  In addition, these private 
medical records do not contain any statement regarding 
whether a nexus exists between the Veteran's hypertension and 
his military service.  The March 2006 VA medical record is 
silent with regard to these issues as well.

The May 2006 VA examination notes the Veteran's statement 
that his hypertension had its onset in 1968.  Based on a full 
review of the claims file, the May 2006 VA examiner concluded 
that it was as likely as not that the Veteran's hypertension 
began while he was in the military, even though no diagnosis 
was made, or medication prescribed, at that time.  The VA 
examiner reiterated this conclusion, stating that although 
the "elevated reading [in service] does not constitute a 
diagnosis of [hypertension, it] is as likely as not that this 
was the beginning of [the Veteran's hypertension]."  
Therefore, the Board finds that competent clinical evidence 
of a nexus between the Veteran's current hypertension and his 
military service has been demonstrated.  Further, as stated 
above, service connection may be granted for a disease 
diagnosed after discharge when evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).

The Board finds that the Veteran's statements in support of 
his claim to the extent that he is competent, the documented 
elevated blood pressure reading in service, and the May 2005 
VA medical examiner's nexus opinion, when weighed against the 
absence of a clinical diagnosis of hypertension in service, 
and the absence of any clinical evidence of hypertension 
post-service until November 1983, renders the probative 
evidence in equipoise.  As such, the Board finds that the 
probative evidence of record is of such approximate balance 
as to warrant the application of the doctrine of resolving 
all doubt in favor of the Veteran.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2008).  Accordingly, the Board finds that the 
Veteran's claim for service connection for hypertension 
should be granted.


ORDER

Entitlement to service connection for hypertension is 
granted.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


